Citation Nr: 1623318	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-49 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a visual disorder of the right eye, claimed as diminished vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A July 2012 Travel Board hearing was scheduled, but the Veteran cancelled this proceeding.

In a July 2015 decision, the Board remanded the issue for further development. As will be discussed further below, the RO has sufficiently complied with the July 2015 remand directives, and the matter is now appropriately before the Board once again. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's visual disorder of the right eye is not related to active military service and was not aggravated during service due to superimposed injury or disease.


CONCLUSION OF LAW

A visual disorder of the right eye was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the September 2009 rating decision on appeal, an April 2009 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for his visual disorder of the right eye. The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. His treatment records, claims submissions, and lay statements have been obtained and associated with the record. While the Veteran's service treatment records have not been obtained, the record indicates that the RO has done its due diligence in attempting to collect these records. The record contains a March 2009 request for the Veteran's medical and dental service treatment records, with a response noting their unavailability. In August 2009, the RO, in a memo, made a formal finding of unavailability. The memo details the RO's efforts to obtain the Veteran's service treatment records, which the Board finds to be sufficient. Specifically, in January 2011, the RO requested the Veteran's medical records from St. Louis Storage Facility for Wurzburg, Germany. However, in February 2011, the RO was informed that no such records were available. 

Furthermore, in letters dated August 2010, January 2011, and March 2011, the Veteran was informed of the missing records and given the opportunity to submit the records himself or to submit additional information to support his claim. However, the Veteran did not submit such records, and at times, is noted to have not responded with information requested by the RO. The Veteran has not identified any other outstanding records that need to be obtained for an equitable adjudication of the claim.

The Board finds proper and sufficient measures were taken to assist with the reconstruction of the claims file. The Veteran was given sufficient notice regarding the absence of his records and was given sufficient opportunity to submit records and information to support his claim. The Veteran has provided personal statements, and the Veteran was scheduled for a Travel Board hearing, but cancelled. Nevertheless, the record reflects that the facts pertinent to the claims have been properly developed. 

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

Moreover, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim. McLendon v Nicholson, 20 Vet App 79 (2006). VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim. Id. In this case, the Veteran was afforded a VA examination in September 2015. The examiner reviewed the Veteran and his claims file, and after considering all relevant evidence, provided a medical opinion supported by sufficient rationale and reasoning. The record does not suggest that the VA examination provided was inadequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, the examination, along with the other evidence of record, is fully adequate for the purposes of determining the service connection claim.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, for the foregoing reasons, the Board finds that VA has substantially complied with its duties to notify and assist, and it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal. Accordingly, the Board will adjudicate the claims on the merits

II. Compliance with Stegall

As noted in the Introduction, in July 2015, the Board previously remanded the claim for further development. In the July 2015 remand, the Board instructed the RO to schedule the Veteran for a VA visual examination. The examiner was to opine as to "whether it is at least as likely as not that the Veteran has a current right eye disability that was incurred in service, or is otherwise etiologically related thereto, taking into consideration the Veteran's averred in-service injury . . . ." Furthermore, the examiner was directed to "take into further consideration that vision loss may nonetheless still be found service-connected where having become aggravated during service due to superimposed injury or disease."

In accordance with the remand directives the Veteran was afforded a VA examination in September 2015. The examiner clearly noted the review of the Veteran's eyes, claims file, and medical history. The examiner also noted the Veteran's assertions as to his eye injury in-service. The examiner, thereafter, provided an opinion on the question presented and supported the opinion with medical knowledge and evidence.

Also in accordance with the remand directives, in October 2015, the AOJ readjudicated the claim and provided the Veteran with a supplemental statement of the case (SSOC). 

Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


III. Service Connection

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015). When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases. Competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition. See 38 C.F.R. § 3.303(b) (2015).
The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1 MR, Part VI, Subchapter II, para. 11.07. Therefore, a decrease in visual acuity is not a compensable disability. Instead, vision loss may nonetheless still be found service-connected if found to have become aggravated during service due to superimposed injury or disease.

The Veteran contends that he has diminished vision in his right eye as a result of his service. The Veteran is not currently service connected for any disabilities.

In this case, the Veteran has been diagnosed with pseudophadkia, nonproliferative diabetic retinopathy, and exotropia of the right eye. See September 2015 VA examination. Therefore, the first prong of Shedden has been met.

As for the second prong of Shedden, an in-service incurrence or aggravation of a disease or injury, the Board concedes an in-service injury. The Veteran contends that in 1968 he was bitten over the right eye by a man when he broke up a fight. See December 2010 Statement in Support of Claim. He further noted that he was treated with stitches and a tetanus shot. Id. While there is no specific indication of the event in service, the Board recognizes that the RO has made a findings of unavailability of service treatment records. Furthermore, the Board notes that the Veteran is viewed as a reliable historian as to his service and his report of his activities in furtherance of his perceived disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concedes the in-service event or injury, and finds that the Veteran has satisfied this prong of service connection. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303; Shedden , 381 F.3d at 1163.

With two of the three criteria for service connection satisfied, the instant claim turns on whether there is a nexus between the Veteran's current disability and the injury or event that occurred in service. See 38 U.S.C.A. § 5107(a); Shedden , 381 F.3d at 1163. Having reviewed the record, the Board finds that the competent and probative evidence of record is against finding a nexus between the Veteran's current visual disorder of the right eye and his military service. 

The September 2015 VA examiner examined the Veteran and reviewed the Veteran's claims file, to include the Veteran's treatment records and lay statements, with the stated goal of offering an opinion as to "whether it is at least as likely as not that the Veteran has a current right eye disability that was incurred in service, or is otherwise etiologically related thereto, taking into consideration the Veteran's averred in-service injury . . . ." The examiner noted the Veteran's contentions as to the event and injury in service, reporting that the Veteran asserts that "he was bitten above his right eye while trying to break up a fight sometime around 1968 and needed stitches and a tetanus shot."

However, the examiner concluded that "the [Veteran] has a small angle exotropia of the right eye that causes the vision to be slightly worse in the right eye. This is not related to the bite/ sutures over the right eye during service." Instead, the examiner noted that the Veteran has a history of poor vision in the right eye since youth, and that "[t]here is no evidence of scarring or pathology to support" the Veteran's claim that the biting incident in service affected his vision. Therefore, the examiner opined that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness;" and concluded that the Veteran's "small misalignment of the right eye, aka exotropia[,] [. . .] is likely the cause of slight decrease of vision in the right eye."

Given that the examiner's rationale is founded upon his opinion that the Veteran's right eye visual disorder is long-standing, and considering the evidence in the light most favorable to the Veteran, the Board must address the question of whether the Veteran's right eye vision loss was aggravated during service due to superimposed injury or disease. The Board points to the examiner's provided opinion that the Veteran's "small angle exotropia of the right eye," which causes "the vision to be slightly worse in the right eye," was not related to the noted eye injury in service; and that there is no evidence of scarring or pathology related to a bite or sutures over the right eye that supports the Veteran's claim that the biting incident in service affected his vision. Therefore, interpreting the September 2015 VA examination, the Board finds that any pre-existing diminished vision of the right eye was not aggravated by the Veteran's in-service injury. 

The Board finds that the examiner's rationale was adequately supported. Specifically, the VA examiner reviewed the Veteran and his claims file, and sufficiently noted the Veteran's injury in service. Thus, the examiner's opinion is entitled to probative weight as the examiner reviewed the history and provided an opinion supported by a rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (referring to the need for medical opinions to be supported by sufficient facts and data); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

VA may consider only independent medical evidence to support its findings and is not permitted to decide a claim based upon its own unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). While VA is not compelled to accept a medical opinion, VA must point to a medical basis other than its own unsubstantiated opinion to support a decision based on a conclusion contrary to that the medical examiner. Id. In the present case, the Board can identify no basis in the record for finding that the examiner's opinion does not represent sound medical reasoning and accurate consideration of the record evidence. The Board thus concludes that a preponderance of the evidence establishes that the Veteran's current right visual disability is not related to or the result of his service.

While competent to report his experiences in service and his past and current symptoms, the Veteran has presented no probative clinical evidence of a nexus between his right visual disorder and military service. As a layperson, the Veteran is not competent to associate his currently diagnosed disability to the injury he endured in service. Such opinion requires specific medical training. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his disability and his military service to be of no probative value. See Layno, 6 Vet. App. at 469-70 (1994); Jones, 7 Vet. App. at 137 (1994); see also 38 C.F.R. § 3.159(a)(1) (2015).

The Board must also consider whether service connection should be presumed based on a chronic disease or a continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2015). However, the Veteran has been diagnosed with pseudophadkia, nonproliferative diabetic retinopathy, and exotropia of the right eye, none of which are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms or 38 C.F.R. § 3.307 for a disorder manifested to a degree of 10 percent disabling within one year from service separation do not apply.

Because a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a visual disorder of the right eye, claimed as diminished vision, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


